                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

                                                     )
BENJAMIN VIENT,                                      )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )      No.: 1:18-CV-1562 LMB/MSN
                                                     )
GANNETT CO., INC.,                                   )
                                                     )
               Defendant.                            )
                                                     )

            GANNETT’S MEMORANDUM IN SUPPORT OF MOTION TO SEAL

       Pursuant to Local Rule 5, Defendant, Gannett Co., Inc. (“Gannett”), submits this

Memorandum in Support of its Motion to Seal the Memorandum in Support of Motion to

Enforce Settlement Agreement, and states as follows:

       1.      On March 16, 2020, as a result of confidential mediation, Gannett and pro se

Plaintiff Benjamin Vient (“Vient”) entered into and signed a settlement agreement (the

“Settlement Agreement) resolving all claims in this matter. Pursuant to the Settlement

Agreement, Gannett and Vient agreed to keep its terms confidential.

       2.      Vient was required to (1) send Gannett a copy of the entire settlement agreement

with his signature; (2) send Gannett a W-9 form; and (3) send Gannett a signed copy of the

stipulation of dismissal that was Exhibit A to the Settlement Agreement.

       3.      However, almost immediately after the Settlement Agreement was executed,

Vient refused to do any of the foregoing, and instead attempted to renegotiate the scope of the

agreed release. After Gannett’s counsel attempted to persuade Vient to comply, and after the
Court communicated directly with the parties to resolve the issue, Vient continued to refuse to

comply.

         4.    Gannett is filing a Motion to Enforce the Settlement Agreement, including a

Memorandum in support of such motion. The Memorandum in Support includes details of the

Settlement Agreement’s terms that the parties agreed should be kept confidential; details of the

Court’s confidential communications with the parties; and attaches copies of the confidential

Settlement Agreement as exhibits.

         5.    Accordingly, Gannett has filed its Memorandum in Support of Motion to Enforce

under seal, including Exhibit A-1 (i.e. the Settlement Agreement); Exhibit A-2 (i.e. signature

pages); and Exhibit B (i.e. an improperly revised version of the Settlement Agreement) thereto.

         6.    Permanent sealing of this material is necessary to preserve the confidentiality of

the Settlement Agreement’s terms, as well as communications between the parties and the Court

regarding the Settlement Agreement. The Settlement Agreement itself contains confidential and

proprietary information, including the settlement amount; covenants regarding enforceability of

certain alleged copyright infringement claims; and an express agreement that the parties would

keep confidential both the agreement terms and the negotiation of such terms.

         7.    There are three requirements for sealing court filings: “(1) public notice with an

opportunity to object; (2) consideration of less drastic alternatives; and (3) a statement of specific

findings in support of a decision to seal and rejecting alternatives to sealing.” Order on Mt. to

Seal, Slip Copy, In re Zetia (Ezetimibe) Antitrust Litig., No. 2:18-md-2836, 2018 WL 6795835,

at *2 (E.D. Va. Nov. 1, 2018); see also Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir.

2000).




                                                  2
       8.      Gannett is filing a non-confidential notice pursuant to Local Rule 5 including the

required information, including the opportunity for Vient or third-parties to object to the

requested sealing. Moreover, less drastic alternatives to sealing of the Memorandum in Support

Motion to Enforce Settlement Agreement are insufficient to protect the confidentiality of the

material therein.

       WHEREFORE, Gannett respectfully requests that the Court grant its Motion to Seal;

grant the relief requested in the Proposed Order attached thereto; and grant such other relief as

may be just and proper.

DATED: March 31, 2020                                 Respectfully submitted,

                                                             /s/Laurin H. Mills
                                                      Laurin H. Mills (Va. Bar No. 79848)
                                                      Samek | Werther | Mills LLC
                                                      2000 Duke Street, Suite 300
                                                      Alexandria, VA 22314
                                                      703.547.4693
                                                      Fax 703.547.4694
                                                      laurin@samek-law.com
                                                      Counsel for Gannett Co., Inc.

                                 CERTIFICATE OF SERVICE

       I certify that on March 31, 2020, I served a copy of the foregoing via e-mail and first-

class mail upon:

               Benjamin Vient
               217 West 18th Street, #238
               New York, NY 10011
               (212) 924-0165
               bvient@outlook.com
               Pro Se Plaintiff
                                                                    /s/
                                                      Laurin H. Mills




                                                 3
